DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Response to Arguments
Applicant's arguments filed 02 DECEMBER 2020 have been fully considered but they are not persuasive.  On pages 9-11 of Applicant's remarks, Applicant argues (regarding at least claim 1), that the cited prior art combination of Ling (US 2014/0057555) and Wakikawa (US 2013/0238807) does not disclose all the claimed limitations.  Specifically, Applicant argues that Wakikawa does not disclose ranking .  
On pages 11-13 of Applicant's remarks, Applicant additionally argues (regarding at least claim 21) that the cited prior art combination of Ling, Wakikawa, and Razoumov (US 2012/0058742) does not disclose all these claimed limitations.  Specifically, Applicant initially argues that Ling does not mention ingress and egress content access points.  The Examiner respectfully disagrees.  As was shown in the previous rejection, Ling was cited as disclosing (among other things) an egress content access point and an ingress content access point (see Ling; Fig. 6A, at least elements 1003 and 1005).  Here, as further described by Ling (see page 2, paragraph 25, and page 6, paragraph 66), the systems may comprise network elements such as towers, i.e. access points, 3 of coverage area 6023 can be considered an egress content access point from one of the other coverage areas it does not serve.  Similarly, the system 1005 of coverage area 6025 can be considered an ingress content access point into its coverage area from one of the other coverage areas it does not serve.  Therefore, Ling does broadly disclose ingress and egress content access points.  Applicant also argues that Razoumov does not disclose "sending ... and to a computing device associated with a second content service provider: an identification of an egress content access point, and an identification of an ingress point, a request to use network coverage, provided by the second content service provider".  The Examiner again respectfully disagrees.  As was shown in the previous rejection Razoumov was cited as disclosing (among other things), sending, based on determining and to a computing device associated with a second content service provider: an identification of an egress point, and an identification of an ingress point, and a request to use network coverage, provided by the second content service provider (see Razoumov; requesting coverage from a potential carrier; page 5, paragraph 38, including received location information, i.e. ingress/egress point; page 5, paragraphs 37 and 39, and including when leaving one area and entering another, i.e. ingress/egress point based on the location information; pages 6-7, paragraphs 51-52, and connecting to the carrier; page 5, paragraph 43).  Here Razoumov discloses that as a user moves from one location to another, bids/requests for network coverage can be made to the carriers, i.e. providers.  These bids/requests include various information, including location information as well as duration of service.  Such information can be interpreted as identification of an ingress point (i.e. location of ingress into a network) 
On page 13 of Applicant's remarks, Applicant argues (regarding at least claim 5) that the cited prior art combination of Ling, Wakikawa, and Cheng (US 2014/0171106) would not have been obvious to one of ordinary skill in the art.  The Examiner again respectfully disagrees, and maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Ling, Wakikawa, and Cheng by allowing a threshold measurement to be utilized in order to determine when certain operations need to be performed relating to a location of a mobile device, in order to provide a method for mobility prediction in a wireless network which includes negotiating with a mobile device to determine a mobility prediction policy to be implemented on both the mobile device and a mobility prediction server, and which therefore reduces that amount of location reports and frees up network resources (see Cheng; page 1, paragraphs 3-4).  


Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.  Such clarifications could potentially include ways more details of selecting/determining the best route of the plurality of routes, as well as clarification of what the identification of the access points can include.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ling, US 2014/0057555 in view of Wakikawa et al., US 2013/0238807.

Regarding claim 1, Ling discloses determining a particular route for a mobile computing device associated with a mobile vehicle, wherein the particular route comprises a plurality of content access points of a content service provider associated with playback of a media content item on the mobile computing device (determining route to be traveled; page 6, paragraphs 68-69, and with respective network access instances along a route; page 6, paragraphs 70-71, and for a mobile device in a moving vehicle that travels a particular route; page 6, paragraph 65, and for playback of content; page 5, paragraph 60, and page 6, paragraph 65); 
one of the plurality of content access points of the particular route (respective network access instances, i.e. including at least one/a first, along the route; page 6, paragraphs 70-71); and 
sending to a first content access point of the content service provider of the particular route, a first portion of the media content item to be provided by the first content access point to the mobile computing device (sending portions, i.e. including at least a first portion, to a respective network access instance along the route for consumption from that network access instance; page 6, paragraphs 70-71).
Ling does not explicitly disclose determining a plurality of routes; 

determining, based on the predicted durations of time and the predicted transmission speeds, a particular route of the plurality of routes.
In a related art, Wakikawa does disclose determining a plurality of routes (can determine multiple routes that have coverage associated with them; page 5, paragraph 54, and page 8, paragraph 88); 
determining, for each of the plurality of routes: a predicted duration of time a mobile computing device will be within range of a provider for the corresponding route (based on information about the vehicle, including lengths/periods of interrupted service along a route, times, etc. and based on best connectivity along specific routes, i.e. durations of connectivity; page 3, paragraph 37, and page 5, paragraphs 55-56, and page 8, paragraph 94, and note that updated information can be obtained/determined, thereby indicating that the operations described can be again performed for multiple destinations and different routes; page 6, paragraphs 71-72, and page 8, paragraph 94), and a predicted transmission speed for the provider for the corresponding route (based on network data, including coverage, type of service, congestion, i.e. factors relating to speed of the network/connection; page 3, paragraph 36, and page 9, paragraph 97, and note that updated information can be obtained/determined, thereby indicating that the operations described can be again performed for multiple destinations and different routes; page 6, paragraphs 71-72, and page 8, paragraph 94); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Ling and Wakikawa by allowing determination of a best route for connecting to a network based on certain data/information, in order to provide an improved system and method for determining which network to connect to from one or more networks based at least in part on network data (Wakikawa; page 1, paragraph 3).

Regarding claim 3, Ling in view of Wakikawa discloses sending to a second content access point of the content service provider, prior to an anticipated time that the mobile computing device is expected to be within transmission range of the second content access point, a second portion of the media content item (Ling; caching a sent 

Regarding claim 4, Ling in view of Wakikawa discloses after determining that the mobile computing device associated with the mobile vehicle has connected to the first content access point, causing the first content access point to send the first portion of the media content item (Ling; portion of content that is cached by instance, i.e. such as a first access point, is consumed by device when in coverage area, i.e. after determined to be connected; page 6, paragraph 70, and while in each coverage area, cached content is transmitted to device; page 7, paragraph 73, and for a mobile device in a moving vehicle; page 6, paragraph 65).

Regarding claim 6, Ling in view of Wakikawa discloses the content service provider is associated with a Wi-Fi network or a cellular network (Ling; communication  connection networks including cellular and Wi-Fi; page 6, paragraph 65, and Wakikawa; wireless/cellular network connections and Wi-Fi network connections; page 3, paragraph 36). 

Regarding claim 7, Ling in view of Wakikawa discloses dividing the media content item into a plurality of portions (Ling; dividing the content into specific portions; page 6, paragraphs 70-71); and


Regarding claim 8, Ling in view of Wakikawa discloses dividing the media content item into a plurality of portions (Ling; dividing the content into specific portions; page 6, paragraphs 70-71); and
assigning each portion, of the plurality of portions, in chronological order, to a respective content access point, of the plurality of content access points for the particular route, based on an order in which the plurality of content access points for the particular route will be traversed by the mobile computing device as the mobile computing device moves along the particular route (Ling; portions are assigned to access instances based on order they will be accessed/consumed from the instances along the route, i.e. first portions with a first instance of a route, a second portion with a second instance of a route, etc.; page 6, paragraph 71, and Wakikawa; a best route based on various information; page 5, paragraphs 53-54).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ling, US 2014/0057555 in view of Wakikawa et al., US 2013/0238807 and further in view of Phillips, US 2016/0065995 and Lau et al., US 2015/0142914.

Regarding claim 2, Ling in view of Wakikawa discloses all of the claimed limitations of claim 1, as well as determining based on at least a quantity of content access points of the particular route (Ling; determining based on where access instances are located along route to provide best coverage, i.e. based on a number/quantity along a respective route; page 6, paragraph 69), the plurality of portions (Ling; dividing the content into specific portions; page 6, paragraphs 70-71), and the first content access point (Ling; respective network access instances, i.e. including at least a first, along the route; page 6, paragraphs 70-71).
Ling in view of Wakikawa does not explicitly disclose determining a portion size, of the first portion of a media content item, based on: a quantity of the plurality of content access points, and available memory at a content access point.
In a related art, Phillips does disclose determining a portion size, of the first portion of a media content item, based on: a quantity of the plurality of content access points along a particular route (based on location information, i.e. route, determining a gap in coverage between base stations, i.e. limited quantity/number of base stations, and then determining optimal segment sizes based on this information; pages 8-9, paragraphs 54-55); and 
size determined based on available memory (sizes can also be dependent on available buffer sizes; page 6, paragraph 45).

Ling in view of Wakikawa and Phillips does not explicitly disclose a portion size is determined based on: available memory at a content access point.
In a related art, Lau does disclose a portion size is determined based on: available memory at a content access point (size of at least a data portion determined based on size of cache, i.e. available memory, of a planned base station; page 11, paragraphs 115-116); and 
size determined based on network performance (a caching policy, i.e. related to data sizes, can also be based on network information, i.e. performance and conditions; page 10, paragraphs 100-101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Ling, Wakikawa, Phillips, and Lau by allowing optimal segment sizes to be determined based on various data related to the system, in order to provide an improved system and method which utilizes cooperative caching for networks and cooperative data transmissions to end users, thereby increasing efficiency, increasing bandwidth, decreasing delay times, decreasing backhaul consumption, and reducing costs (Lau; page 4, paragraph 42).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ling, US 2014/0057555 in view of Wakikawa et al., US 2013/0238807 and further in view of Cheng et al., US 2014/0171106.

Regarding claim 5, Ling in view of Wakikawa discloses all the claimed limitations of claim 1, as well as determining an approximate geographic location of the mobile computing device based on a geographic location of a last content access point with which the mobile computing device registered and the particular route (Ling; can determine approximate location/position based on communication with at least one instance, i.e. a last instance, communicated with along a route; page 7, paragraphs 73-74, and wherein this determination can be that a device will consume content at a location other than a predicted location, i.e. at instance 100i rather than 100i+1; page 7, paragraph 73); and 
after determining that a difference between the approximate geographic location and an original predicted geographic location, sending a second portion of the media content item initially assigned to a later content access point to an earlier content access point of the particular route (Ling; adjustments of the caching/reservations for the instances can be made according to the determination of approximate position of device, i.e. such that the system will reallocate portions based on position being different from what was predicted, and as example, system can determine that a device will consume content at a location other than a predicted location, i.e. at instance 100i rather than 100i+1, and therefore instances 100i and 100i+1 can receive other data that they will need, i.e. portions originally for other instances; page 7, paragraph 73, and 
Ling in view of Wakikawa does not explicitly disclose after determining that a difference between the approximate location and an original predicted location satisfies a predetermined threshold value, performing an operation.
In a related art, Cheng does disclose after determining that a difference between the approximate location and an original predicted location satisfies a predetermined threshold value, performing an operation (if determination that difference between estimated location and actual location is greater than a threshold value, certain operations are performed; page 2, paragraph 23, and page 5, paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Ling, Wakikawa, and Cheng by allowing a threshold measurement to be utilized in order to determine when certain operations need to be performed relating to a location of a mobile device, in order to provide a method for mobility prediction in a wireless network which includes negotiating with a mobile device to determine a mobility prediction policy to be implemented on both the mobile device and a mobility prediction server, and which therefore reduces that amount of location reports and frees up network resources (Cheng; page 1, paragraphs 3-4).

Claims 10-13, 15, 16, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ling, US 2014/0057555 in view of Wakikawa et al., US 2013/0238807 and further in view of Razoumov et al., US 2012/0058742.

Regarding claim 10, Ling in view of Wakikawa discloses determining a plurality of routes for a mobile vehicle, wherein each of the plurality of routes comprises: a plurality of content access points of a first content service provider associated with playback of a media content item on a mobile computing device associated with the mobile vehicle; determining, for each of the plurality of routes: a predicted duration of time the mobile computing device will be within range of each of the plurality of content access points of the first content service provider along the corresponding route, and a predicted transmission speed for each of the plurality of content access points of the first service content provider along the corresponding route; and determining, based on the predicted durations of time and the predicted transmission speeds, a particular route of the plurality of routes, as described in the citations and/or rationale previously provided for claim 1.
	Ling in view of Wakikawa also discloses at least one content access point of a second content service provider (Ling; plurality of access points; Fig. 6A, elements 100N, and with multiple service providers; page 1, paragraph 22, and Wakikawa; different carriers/providers; page 7, paragraph 78); 
the plurality of content access points of the particular route (Ling; Fig. 6A, elements 100N, and page 6, paragraphs 65-66); 
an egress content access point and an ingress content access point (Ling; Fig. 6A, at least elements 1003 and 1005); and 
along the particular route and between the egress content access point and the ingress content access point (Ling; Fig. 6A, route traveling between access 3 and a particular ingress point, i.e.  1005, and page 6, paragraphs 65-66).
Ling in view of Wakikawa does not explicitly disclose sending, based on determining and to a computing device associated with a second content service provider: an identification of an egress point, and an identification of an ingress point, and a request to use network coverage, provided by the second content service provider.
In a related art, Razoumov does disclose sending, based on determining and to a computing device associated with a second content service provider: an identification of an egress point, and an identification of an ingress point, and a request to use network coverage, provided by the second content service provider (requesting coverage from a potential carrier; page 5, paragraph 38, including received location information and duration information, i.e. identifications of ingress/egress points; page 5, paragraphs 37 and 39, and including when leaving one area and entering another, i.e. ingress/egress points based on the location information and duration information; pages 6-7, paragraphs 51-52, and connecting to the carrier; page 5, paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Ling, Wakikawa, and Razoumov by allowing requests to be sent for connecting to a specific carriers network, in order to provide an improved system and method for dynamically assigning a request for wireless communication service (Razoumov; page 1, paragraph 3).

11, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1, 7, and 8.  The following additional limitations are also disclosed:
sending to each content access point (Ling; dividing the content into specific portions and sending the portions to the respective network access instances along the route; page 6, paragraphs 70-71).

Regarding claim 12, Ling in view of Wakikawa and Razoumov discloses determining an approximate geographic location of the mobile vehicle based on: a geographic location of a last content access point with which the mobile computing device registered, and the particular route (Ling; can determine approximate location/position based on communication with at least one instance, i.e. a last instance, communicated with along the particular route; page 7, paragraphs 73-74).

Regarding claim 13, Ling in view of Wakikawa and Razoumov discloses at least a portion of a transmission range of the egress content access point overlaps at least a portion of a second transmission range of the another content access point (Ling; sending overlapping portions, i.e. at least a part of a portion to multiple instances to allow for seamless handoffs and/or account for delays; page 6, paragraph 70, and wherein this can include at least a first and second instance along a planned route who’s coverage areas overlap one another; Fig. 6A, elements 1003 and 1004).

15, Ling in view of Wakikawa and Razoumov discloses the media content is associated with the first content service provider (Ling; broadcast provider, i.e. at least a first provider; page 2, paragraph 27), the method further comprising: 
dividing the media content item into a plurality of portions (Ling; dividing the content into specific portions; page 6, paragraphs 70-71);
caching, by a particular content access point, an advertisement associated with the second content service provider (Ling; instances can cache different ads from various providers, i.e. at least a second/different provider; page 5, paragraph 59, and wherein instances can be along a planned route; Fig. 6A, elements 100N); and 
inserting, by the particular content access point, the advertisement into a portion, of the plurality of portions, received at the particular content access point (Ling; ads can be inserted by the particular instance into the content, i.e. such as a portion/segment, that is received by a device at the particular instance; page 5, paragraph 59).

Claim 16, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1, 6, and 10.
Claim 21, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 10.
Claim 23, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1, 6, and 10.

24, Ling in view of Wakikawa and Razoumov discloses a user of the mobile computing device has a subscription with the first content service provider, and wherein the user of the mobile computing device does not have a subscription with the second content service provider (Ling; a mobile device in a moving vehicle; page 6, paragraph 65, and Razoumov; subscription information for a particular carrier but not from another carrier; page 2, paragraph 21, and page 7, paragraph 57, and page 10, paragraph 75).

Claim 25, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 15.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ling, US 2014/0057555 in view of Wakikawa et al., US 2013/0238807 and Razoumov et al., US 2012/0058742 and further in view of Bevan et al., US 2013/0308470.

Regarding claim 14, Ling in view of Wakikawa and Razoumov discloses all the claimed limitations of claim 10, as well as the mobile computing device associated with the mobile vehicle (Ling; a mobile device in a moving vehicle; page 6, paragraph 65) to connect to a particular content access point, of the plurality of content access points of the particular route (Ling; device connects and receives portions of content as it travels through coverage areas of instances along a planned route; page 6, paragraphs 66 and 70) according to an IEEE 802.11 standard (Ling; communication via IEEE 802.11 protocol; page 2, paragraph 24).

In a related art, Bevan does disclose sending an instruction a mobile device to connect to a particular content access point, wherein the instruction is formatted according to IEEE 802.11 (instructing device to connect to specific network access point of a plurality of access points, i.e. planned points, of a particular route; page 8, paragraph 63, and wherein via IEEE 802.11 protocols; page 3, paragraph 31, and for device in a moving vehicle; pages 6-7, paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Ling, Wakikawa, Razoumov, and Bevan by allowing a device to be instructed to connect to specific access points along a particular travel route, in order to provide systems and methods for knowing or learning a user's geographical route in advance to thereby extend the coverage area of a wireless network for a moving device to cover areas through which the user and associated devices will travel (Bevan; page 1, paragraph 4).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ling, US 2014/0057555 in view of Wakikawa et al., US 2013/0238807 and Razoumov et al., US 2012/0058742 and further in view of Phillips, US 2016/0065995 and Lau et al., US 2015/0142914.

22, Ling in view of Wakikawa and Razoumov discloses all the claimed limitations of claim 21, as well as sending, to the mobile computing device, an indication of a plurality of routes, and receiving, from the mobile computing device, a selection of the particular route (Ling; plurality of route information is communicated between devices of the system, and wherein at least one of the routes is the particular route which can be selected by a user or the server; page 6, paragraphs 68-69, and Wakikawa; plurality of routes notified to user; page 9, paragraph 103);
dividing the media content item into a plurality of portions (Ling; dividing the content into specific portions; page 6, paragraphs 70-71);
a first planned content access point of a plurality of planned content access points of the particular route, and a second planned content access point of the plurality of planned content access points of the particular route (Ling; planned locations along the route; Fig. 6A, elements 100N, and page 6, paragraphs 65-66);
determining based on at least a quantity of content access points of the particular route (Ling; determining based on where access instances are located along route to provide best coverage, i.e. based on a number/quantity along a respective route; page 6, paragraph 69), and
sending each portion to a respective planned content access point of the plurality of planned content access points of the particular route (Ling; portions are assigned to access instances based on order they will be accessed/consumed from the instances along the route, i.e. first portions with a first instance of a route, a second portion with a second instance of a route, etc.; page 6, paragraph 71).

In a related art, Phillips does disclose determining a portion size, of at least one portion based on, based on: a gap in network coverage between a first planned content access point and a second planned content access point (based on location information, i.e. route, determining a gap in coverage between base stations, and then determining optimal segment sizes based on this information; pages 8-9, paragraphs 54-55); and 
size determined based on available memory (sizes can also be dependent on available buffer sizes; page 6, paragraph 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Ling, Wakikawa, Razoumov, and Phillips by allowing optimal segment sizes to be determined based on various data related to the system, in order to provide an improved system and method which gives the ability to adapt to potential outage areas that may be encountered in a streaming environment (Phillips; page 1, paragraph 7).
Ling in view of Wakikawa, Razoumov, and Phillips does not explicitly disclose a portion size is determined based on: available memory at a content access point.
In a related art, Lau does disclose a portion size is determined based on: available memory at a content access point (size of at least a data portion determined 
size determined based on network performance (a caching policy, i.e. related to data sizes, can also be based on network information, i.e. performance and conditions; page 10, paragraphs 100-101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Ling, Wakikawa, Razoumov, Phillips, and Lau by allowing optimal segment sizes to be determined based on various data related to the system, in order to provide an improved system and method which utilizes cooperative caching for networks and cooperative data transmissions to end users, thereby increasing efficiency, increasing bandwidth, decreasing delay times, decreasing backhaul consumption, and reducing costs (Lau; page 4, paragraph 42).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ling, US 2014/0057555 in view of Wakikawa et al., US 2013/0238807 and further in view of Aziz et al., US 2016/0057199.

Regarding claim 26, Ling in view of Wakikawa discloses all the claimed limitations of claim 1, as well as dividing the media content item into a plurality of portions (Ling; dividing the content into specific portions; page 6, paragraphs 70-71), and the predicted transmission speed (Wakikawa; based on network data, including 
Ling in view of Wakikawa does not explicitly disclose determining a portion size of at least one portion, based on whether a transmission is above a predetermined threshold.
In a related art, Aziz does disclose determining a portion size of at least one portion, based on whether a transmission is above a predetermined threshold (portion size can be determined based on factors including network conditions; page 2, paragraph 39, and wherein this includes the network conditions being at least at a threshold and increasing or below a particular threshold; page 3, paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Ling, Wakikawa, and Aziz by allowing portion sizes to be determined based on various data related to the system/network, in order to provide an improved system and method for data transmission that relates to techniques for transmitting a media file in multiple portions (Aziz; page 1, paragraph 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bauchot (US 2010/0153001), describing generating optimal itineraries (paths) based on network connectivity.
Applicant's amendment(s) necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RANDY A FLYNN/Primary Examiner, Art Unit 2424